The property involved in this proceeding is the Hotel Pierre. The taxpayer contended that the proper method of valuation for this largely residential hotel was its rental value to a single tenant who would operate the hotel and that this should be capitalized on a 6% basis for the value of the land and 7% for the value of the building. The figure of the rental that would be paid by such an operator was claimed to be $335,000. This figure is grossly below the actual rentals obtained during the period. In the year 1957 the record shows that the rental from rooms alone, excluding rental received from stores, public rooms, and any estimated rental from facilities such as restaurant and bar operated by the owner, amounted to $735,000 'before deductions for income and franchise taxes. This figure includes a deduction of $400,000 for depreciation. It will therefore be seen that the net rental upon which respondent’s conclusions are based is so far from reality that it cannot be accepted. Making the most liberal deductions for the rental value of the furniture in the rooms and for services supplied, it will be seen that, on the method of valuation adopted by the appellant, the capitalized result would be in excess of the assessed value. As no reason for a reduction was shown, the assessments should have been confirmed. Concur—-Valente, McNally, Steuer and Bastow, JJ.;